Citation Nr: 0944142	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-02 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1972 to April 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2007 rating 
decision of the Roanoke, Virginia Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 2009, the 
Veteran withdrew his request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran contends that he has a current low back 
disability related to his military service.  His service 
treatment records note that he was seen on numerous occasions 
during service with complaints of low back pain.  The Veteran 
also reported that he had been stabbed in his left back prior 
to service, in 1971.  In service X-rays studies revealed 
sacralization of a transitional lumbar vertebra.  The 
assessments provided during service included possible strain.  

Following service, a November 2006 treatment record from 
F.D., M.D. notes the Veteran's complaints of low back pain 
and an assessment of "musculoskeletal strain 401.1".  A 
February 2007 treatment record from Dr. D. notes two 
assessment codes, including "401.1."  Additionally, in 
September 2007, the Veteran submitted a notice of 
disagreement (NOD) wherein he stated, "Attached is a medical 
nexus statement from [Dr. D.] . . . ."  No such statement is 
of record.  Although the Veteran was informed in a January 
2008 Statement of the Case that this statement was not of 
record, he should again be given the opportunity to submit 
such statement on remand.  

The Veteran underwent a VA examination in June 2007; however, 
it does not appear that the Veteran's claims file was 
available for the examiner to review.  The examiner concluded 
that the Veteran did not have a current low back disability; 
however, he did not address the Veteran's private treatment 
less than a year earlier for low back strain.  The Board 
notes that the requirement that a claimant have a current 
disability before service connection may be awarded for that 
disability is satisfied when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim, even if no disability is 
present at the time of the claim's adjudication (emphasis 
added).  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
Furthermore, the Court has held that medical examinations 
must be thorough and take into account the records of prior 
examinations and treatment.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Where existing examinations are inadequate 
for rating purposes, a VA examination will be authorized.  38 
C.F.R. § 3.326 (2009).  Thus, the Board finds that further 
examination is warranted in this case.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the Veteran for a low back 
disorder since April 1974.  Of particular 
interest is the nexus statement from Dr. 
D. referenced in the Veteran's September 
2007 NOD.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 


2.  Thereafter, the Veteran should be 
scheduled for a VA spine examination in 
order to determine whether he has a 
current low back disability and if so, 
the etiology of the disability.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examiner should review 
the claims folder and provide the 
following opinions:

a.  Does the Veteran have a current low 
back disability?

b.  Identify all of the Veteran's low 
back disabilities that have been 
diagnosed since he filed his claim of 
service connection for low back 
disability in December 2006.

c.  Is it is at least as likely as not 
(50 percent probability or more) that the 
Veteran any low back disability diagnosed 
since December 2006 was incurred in or 
aggravated by his military service?

The examiner should provide a rationale 
for all opinions.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  The RO should then readjudicate the 
Veteran's claim of entitlement to service 
connection for a low back disability.  If 
the claim remains denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

